DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/21 has been entered.
 
Claim Objections
	In light of the amendment filed 7/21/21, the objection to claim 6 for informalities is withdrawn.

Claim Rejections - 35 USC § 112
	In light of the amendment filed 7/21/21, the rejection of claim 19 under 35 U.S.C. 112(b) is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-12, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakajiri et al. (US 2016/0007456) in view of Tsai (US 2015/0079372).

	Regarding claim 6, Sakajiri discloses a method for manufacturing a touch sensor for a touch screen panel, the method comprising: forming an electrode layer on a transparent substrate (abstract, fig. 1, see ¶ 2, ¶ 8-9, ¶ 12-15);
	forming a nanofiber layer on the electrode layer through an electrospinning process (fig. 1, ¶ 16-18);
	and forming a porous electrode layer having a plurality of pores by etching the electrode layer using the nanofiber layerPage 2 of 10DOCKET NO.: 087248.003560PATENT Application No.: 15/508.641Office Action Dated: December 27. 2018as an etching mask (fig. 1, ¶ 19-22, conductive 
	and removing the nanofiber layer, to form a nanowall serving as boundary members between the pores and having an irregular mesh form (fig. 1, ¶ 12, ¶ 22),
	wherein the nanowalls are electrically connected to each other by being arranged to intersect each other, and define the pores therebetween (fig. 1, ¶ 8-9, ¶ 12-15, ¶ 22).
	Sakajiri fails to disclose forming an anti-reflection layer on the electrode layer; wherein the anti-reflection layer has an optical reflectivity of 30% or lower, and wherein the anti-reflection layer has a thickness of 500 to 10,000 Å.
	Tsai teaches forming an anti-reflection layer on the electrode layer (abstract, fig. 2, see ¶ 40-49, e.g., anti-reflective layer 233);
	wherein the anti-reflection layer has an optical reflectivity of 30% or lower (fig. 2, see ¶ 40-49, see also table 4, light transmittance of 88% disclosed),
	and wherein the anti-reflection layer has a thickness of 500 to 10,000 Å (fig. 2, see ¶ 40-49, thickness of 5-1000 nm disclosed; see also ¶ 63).
	Sakajiri and Tsai are both directed to touch-sensitive devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Sakajiri with the anti-reflection layer of Tsai since such a modification absorbs reflective light to prevent chromatic aberration, visible metal wires, light diffraction, and moire (Tsai, ¶ 40).

	Regarding claim 7, Sakajiri discloses wherein in the forming of the electrode layer, the electrode layer is formed through a vacuum deposition process (¶ 15).

	Regarding claim 8, Sakajiri discloses wherein in the forming of the nanofiber layer, nanofiber with a diameter of 50 to 3000 nm is formed on the electrode layer through an electrospinning process (¶ 16-18, see also ¶ 28-29).

	Regarding claim 9, Sakajiri discloses wherein in the forming of the nanofiber layer, electrospinning is performed using a polymer spinning solution containing 5 to 20% by weight of a polymer resin and 80 to 95% by weight of a solvent (¶ 16-18, adjustment of spinning solution controls nanofiber diameter; see ¶ 28-29, e.g., 20% solution disclosed).

	Regarding claim 10, Sakajiri discloses wherein in the forming of the nanofiber layer, electrospinning is performed using a polymer spinning solution containing 5 to 20% by weight of a polymer resin and 80 to 95% by weight of a solvent or a polymer spinning solution containing 5 to 20% by weight of a polymer resin, 79.5 to 94.5% by weight of a solvent, and 0.5 to 4% by weight of a resin adhesive or surfactant (¶ 16-18, adjustment of spinning solution controls nanofiber diameter; see ¶ 28-29, e.g., 20% solution disclosed).

	Regarding claim 11, Sakajiri discloses wherein the polymer resin is any one selected from the group consisting of polyvinylidene fluoride (PVDF), polystyrene (PS), poly(methylmethacrylate)(PMMA), and polyacrylonitrile (PAN), or is a combination of two or more elements selected from the group (¶ 16-18, see also ¶ 28-29).

	Regarding claim 12, Sakajiri discloses curing the nanofiber layer by heating the nanofiber (¶ 19).

	Regarding claim 14, Sakajiri discloses a porous electrode layer (fig. 1, ¶ 2, ¶ 8-9, ¶ 19-22).
	Sakajiri fails to explicitly disclose forming a touch sensing circuit pattern by etching the porous electrode layer.  However, Examiner takes official notice that forming a touch sensing circuit pattern by etching is well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Sakajiri with the well-known touch sensing circuit pattern etching to achieve the predictable result of forming a touch sensing circuit pattern for touch sensing.

	Regarding claim 16, Sakajiri discloses forming an adhesion-enhancing layer (¶ 19, heat-treatment of the nanofibers increases the adhesiveness of the nanofibers).

	Regarding claim 17, Sakajiri discloses wherein the porous electrode layer has a mesh form (fig. 1, ¶ 8-9, ¶ 12-15, ¶ 22).

	Regarding claim 18, Sakajiri discloses wherein the porous electrode layer has a rhombus-shaped mesh form (¶ 12, nanowire network may include local regularly shaped sections, e.g., n-polygons, quadrilaterals).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sakajiri in view of Tsai as applied to claim 12 above, and further in view of Yoo et al. (US 2013/0078882).

	Regarding claim 13, Sakajiri in view of Tsai fails to disclose wherein the curing comprises pressing the nanofiber layer.
	Yoo teaches wherein the curing comprises pressing the nanofiber layer (¶ 46, ¶ 147-148, ¶ 165, heating and pressing disclosed).
	Sakajiri in view of Tsai and Yoo are both directed to manufacturing methods for porous nanofiber layers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the curing of Sakajiri in view of Tsai with the heating and pressing of Yoo since such a modification provides a fine-fiber web with a uniform thickness (Yoo, ¶ 148).

Response to Arguments
Applicant’s arguments with respect to claim 6 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kim et al. (US 2015/0177871)
Allemand et al. (US 2008/0143906)
Chen et al. (US 2016/0303838)
Kwak et al. (US 2016/0018845)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616.  The examiner can normally be reached on Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626